Froelich, Judge,
concurring.
{¶ 17} I concur. The statute explicitly provides that the court may grant visitation to the relatives of the deceased parent — so the only possible question is whether the deceased parent’s mother-in-law is a “relative.” Since an “in-law” relationship is, by definition, not one of consanguinity, the appellee argues that *317(1) the statute does not relate to visitation by individuals only related by affinity and (2) if it does, then it is not applicable because, upon the death of her daughter-in-law, Cora Morrow was no longer a mother-in-law and, therefore, not even related by affinity.
{¶ 18} It is “well settled that the term ‘relative’ includes persons related by consanguinity and persons related by affinity.” In re LaPiana, Cuyahoga App. Nos. 93691 and 93692, 2010-Ohio-3606, 2010 WL 3042394, ¶ 78 (Rocco, P.J., dissenting on a separate issue). For example, in In re F.D., Montgomery App. No. 23358, 2009-Ohio-4788, 2009 WL 2915618, with a fact pattern strikingly similar to appellant’s case, such sophistry was not even raised when we addressed whether the trial court gave appropriate weight to the surviving father’s wishes regarding the child’s visitation with the deceased mother’s relatives.
{¶ 19} The legislature in adopting R.C. 3109.11 could not have conceivably intended that a mother and grandmother would cease being a “relative” upon the death of her daughter-in-law; further, if that were its intent, it could have limited the statute to “relatives related by * * * consanguinity,” as it did in, for example, R.C. 2107.52 (dealing with the death of a devisee or legatee).